DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-4, 6-8, 10-11, 13-14  is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 5,755,566 to Marsillo et al (Marsillo).
Regarding claim 1, Marsillo discloses a gear assembly of an oil pump for a vehicle, the gear assembly comprising: 
a drive shaft (18, figs. 3-6; col. 6, lines 8-16) and a slave drive (idler shaft 36, figs. 3-6; col. 6, lines 8-16) in parallel relationship (see figs. 3-6); 
a first pair of meshing gears (32a, 30a, figs. 3-6; col. 6, lines 8-16) comprising a first drive gear (32a, figs. 3-6; col. 6, lines 8-16) and a first slave gear (30a, figs. 3-6; col. 6, lines 8-16) identical to the first drive gear (all rotors 30 and 32 are identical; col. 6, lines 30-33), the first 
a second pair of meshing gears (32b, 30b, figs. 3-6; col. 6, lines 8-16) comprising a second drive gear (32b, figs. 3-6; col. 6, lines 8-16) and a second slave gear (, figs. 3-6; col. 6, lines 8-16) identical to the second drive gear (all rotors 30 and 32 are identical; col. 6, lines 30-33), the second drive gear rotationally disposed about the drive shaft (figs. 3-6), the second slave gear rotationally disposed about the slave drive (figs. 3-6), the second drive gear and second slave gear being in rotational meshing cooperation for torque transmission, the second pair of meshing gears disposed linearly adjacent to the first pair of meshing gears (figs. 3-6), each of the second drive gear and the second slave gear having teeth (lobes 46, figs. 3-6; col. 6, lines 30-35) equally disposed thereabout; and 
a dividing plate (separator plate 50, fig. 6; col. 7, lines 57-60) disposed between the first and second pair of meshing gears, 
wherein the first pair of meshing gears and the second pair of meshing gears have about 3/8 of a tooth spacing relative to each other for torque transmission of oil (wheels lobes of adjacent wheels are offset by 30 degrees, fig. 7; col. 7, lines 18-30).
(Note: From paragraph [7], [42-[44], it is determined that the 3/8 tooth spacing is an angular offset of adjacent rotors with respect to each other and is given by a relationship of [3/(8N)]*360 where N is number of teeth. For example, applicant discloses seven teeth on each gear wheels. The offset would be [3/(8*7)] *360 which is 19.29 degrees also disclosed in paragraph [7]. Marsillo discloses four teeth on each gear wheel (figs. 3-6). The offset therefore, about 3/8 (emphasis added)).


Regarding claim 3, Marsillo discloses the assembly of claim 1 wherein the drive shaft comprises a first keyway formed thereon and a second keyway formed longitudinally adjacent the first keyway (col. 6, lines 8-14), the first drive gear disposed on the first keyway and the second drive gear disposed on the second keyway such that the first and second drive gears are disposed longitudinally adjacent to each other (figs. 3-6; col. 6, lines 8-14), and 
wherein the first keyway of the drive shaft is angularly aligned with the apex of one tooth of the first drive gear and the second keyway of the drive shaft is angularly aligned with the apex of one tooth of the second drive gear (fig. 3, keyways are angularly aligned so that pins 34 can be inserted; col. 6, lines 8-14).

Regarding claim 4, Marsillo discloses the assembly of claim 3 wherein the slave drive comprises a first keyway formed thereon and a second keyway formed longitudinally adjacent the first keyway (col. 6, lines 8-14), the first slave gear disposed on the first keyway and the second slave gear disposed on the second keyway such that the first and second slave gears are disposed longitudinally adjacent to each other (figs. 3-6; col. 6, lines 8-14), and 
wherein the first keyway of the slave drive is angularly aligned with the apex of one tooth of the first slave gear and the second keyway of the slave drive is angularly aligned with the apex of one tooth of the second slave gear (fig. 3, keyways are angularly aligned so that pins 34 can be inserted; col. 6, lines 8-14).


Regarding claim 6, Marsillo discloses the assembly of claim 1 wherein each of the first drive gear, the first slave gear, the second drive gear and the second slave gear is a spur gear (see figs. 3-6).

Regarding claim 7, Marsillo discloses the assembly of claim 1 further comprising a first end plate (24, fig. 4; col. 5, lines 56-65) disposed on the first pair of meshing gears and an opposing second end plate (26, fig. 4; col. 5, lines 56-65) disposed on the second pair of meshing gears.

Regarding claim 8, Marsillo discloses a gear assembly of an oil pump for a vehicle, the gear assembly comprising: 
a drive shaft (18, figs. 3-6; col. 6, lines 8-16) and a slave drive (idler shaft 36, figs. 3-6; col. 6, lines 8-16) in parallel relationship (see figs. 3-6); 
a first pair of meshing gears (32a, 30a, figs. 3-6; col. 6, lines 8-16) comprising a first drive gear (32a, figs. 3-6; col. 6, lines 8-16) and a first slave gear (30a, figs. 3-6; col. 6, lines 8-16) identical to the first drive gear (all rotors 30 and 32 are identical; col. 6, lines 30-33), the first drive gear rotationally disposed about the drive shaft (figs. 3-6), the first slave gear rotationally disposed about the slave drive (figs. 3-6), the first drive gear and first slave gear being in rotational meshing cooperation for torque transmission, each of the first drive gear and the first slave gear having teeth (lobes 46, figs. 3-6; col. 6, lines 30-35) equally disposed thereabout; 
a second pair of meshing gears (32b, 30b, figs. 3-6; col. 6, lines 8-16) comprising a second drive gear (32b, figs. 3-6; col. 6, lines 8-16) and a second slave gear (, figs. 3-6; col. 6, lines 8-16) identical to the second drive gear (all rotors 30 and 32 are identical; col. 6, lines 30-
a dividing plate (separator plate 50, fig. 6; col. 7, lines 57-60) disposed between the first and second pair of meshing gears, 
wherein the first pair of meshing gears and the second pair of meshing gears have a tooth spacing determined by an average of a sum of a first optimum for reducing pumping pulse and a second optimum for reducing meshing pulse, wherein the first optimum is represented by 1/2N and wherein the second optimum is represented by 1/4N, where N is number of teeth per gear (wheels lobes of adjacent wheels are offset by 30 degrees, fig. 7; col. 7, lines 18-30).
(Note: From paragraph [7], [42-[44], it is determined that the 3/8 tooth spacing is an offset of adjacent rotors with respect to each other and is given by a relationship of [3/(8N)]*360 where N is number of teeth. For example, applicant discloses seven teeth on each gear wheels. The offset would be [3/(8*7)] *360 which is 19.29 degrees also disclosed in paragraph [7]. Marsillo discloses four teeth on each gear wheel (figs. 3-6). The offset therefore, would be [3/8*4]*360=33.75 degrees which is very close to 30 degrees as disclosed by Marsillo. This reads on the limitation that the tooth spacing is about 3/8N (emphasis added)).


Regarding claim 10, Marsillo discloses the assembly of claim 8 wherein the drive shaft comprises a first keyway formed thereon and a second keyway formed longitudinally adjacent 
wherein the first keyway of the drive shaft is angularly aligned with the apex of one tooth of the first drive gear and the second keyway of the drive shaft is angularly aligned with the apex of one tooth of the second drive gear (fig. 3, keyways are angularly aligned so that pins 34 can be inserted; col. 6, lines 8-14).

Regarding claim 11, Marsillo discloses the assembly of claim 10 wherein the slave drive comprises a first keyway formed thereon and a second keyway formed longitudinally adjacent the first keyway (col. 6, lines 8-14), the first slave gear disposed on the first keyway and the second slave gear disposed on the second keyway such that the first and second slave gears are disposed longitudinally adjacent to each other (figs. 3-6; col. 6, lines 8-14), and 
wherein the first keyway of the slave drive is angularly aligned with the apex of one tooth of the first slave gear and the second keyway of the slave drive is angularly aligned with the apex of one tooth of the second slave gear (fig. 3, keyways are angularly aligned so that pins 34 can be inserted; col. 6, lines 8-14).


Regarding claim 13, Marsillo discloses the assembly of claim 1 wherein each of the first drive gear, the first slave gear, the second drive gear and the second slave gear is a spur gear (see figs. 3-6).

.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Marsillo.

However, Marsillo discloses the angular offset between the lobes of the pumping wheels in a given rotor can vary depending upon the extent of the drive sector of each lobe (see col. 7, lines 18-20). Marsillo also discloses the angular drive sector is based on number of teeth (col. 4, lines 29-38). As such, it is clear that the tooth spacing (offset) is a result effective variable. Therefore, it would have been obvious to the one with ordinary skill in the art to have a set number of gear teeth that would result in having keyways positioning to provide an offset (angular space) of about 3/8 tooth spacing or 19.29 degrees so that no dead sectors are created between the lobes (col. 7, lines 34-35), since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (See MPEP 2144.05 II).


Claims 2, 5, and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Marsillo as applied to claims 1, 4, 8 respectively, above, and further in view of US 2018/0045197 to Henry et al (Henry).
Regarding claim 2, Marsillo discloses the assembly of claim 1 but does not disclose that each of the first drive gear, the first slave gear, the second drive gear and the second slave gear has seven teeth disposed thereabout.
However, Henry discloses a gear pump (fig. 1) wherein gears have seven teeth ([57]).
Therefore, it would have been obvious to the one with ordinary skill in the art, before the effective filing date of the claimed invention, to combine teachings of Henry with the device 
Since Marsillo discloses that each gear is identical, all the gears will have seven teeth.

Regarding claim 5, Marsillo discloses the assembly of claim 4 but does not explicitly disclose the first keyway and the second keyway of the drive shaft are angularly spaced about 19.29 degrees from each other to provide about 3/8 of a tooth spacing, wherein each of the first drive gear, the first slave gear, the second drive gear and the second slave gear has seven teeth disposed thereabout.
However, Henry discloses a gear pump (fig. 1) wherein gears have seven teeth ([57]).
Therefore, it would have been obvious to the one with ordinary skill in the art, before the effective filing date of the claimed invention, to combine teachings of Henry with the device of Marsillo so that undercutting into the dedendum may not be needed and sufficient contact ratio (i.e., the average number of teeth engaged) is maintained ([57], Henry).
Since Marsillo discloses that each gear is identical, all the gears will have seven teeth.
Furthermore, Marsillo discloses the angular offset between the lobes of the pumping wheels in a given rotor can vary depending upon the extent of the drive sector of each lobe (see col. 7, lines 18-20). Marsillo also discloses the angular drive sector is based on number of teeth (col. 4, lines 29-38). As such, it is clear that the tooth spacing (offset) is a result effective variable. Therefore, it would have been obvious to the one with ordinary skill in the art to have seven teeth and keyways to provide an offset (angular space) of about 3/8 tooth spacing or 19.29 degrees so that no dead sectors are created between the lobes (col. 7, lines 34-35).


However, Henry discloses a gear pump (fig. 1) wherein gears have seven teeth ([57]).
Therefore, it would have been obvious to the one with ordinary skill in the art, before the effective filing date of the claimed invention, to combine teachings of Henry with the device of Marsillo so that undercutting into the dedendum may not be needed and sufficient contact ratio (i.e., the average number of teeth engaged) is maintained ([57], Henry).
Since Marsillo discloses that each gear is identical, all the gears will have seven teeth.

Claim 15-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0107872 to McGowan et al (McGowan) in view of Marsillo.
Regarding claim 15, McGowan discloses a vehicle having a scavenge gear assembly for a scavenge oil pump, the vehicle comprising: 
a chassis (automobile, [20], [21]; automobiles includes chassis); 
a body supported by the chassis (automobile, [20]; chassis supports automobile frame), the body including a motor compartment and an occupant zone (automobile, [20]; automobiles include a motor and passenger compartments), the motor compartment including a scavenge gear assembly ([1], [21]) for a scavenge oil pump of the vehicle, the assembly comprising: 
a drive shaft (318, figs. 3-4; [26]) and a slave drive (320, figs. 3-4; [26]) in parallel relationship; 
a first pair of meshing gears (302, figs. 3-4; [25]) comprising a first drive gear (310, figs. 3-4; [25]) and a first slave gear (314, figs. 3-4; [25]), the first drive gear rotationally disposed about the drive shaft (figs. 3-4; [26]), the first slave gear rotationally disposed about the slave 
a second pair of meshing gears (304, figs. 3-4; [25]) comprising a second drive gear (310, figs. 3-4; [25]) and a second slave gear (314, figs. 3-4; [25]), the second drive gear rotationally disposed about the drive shaft (figs. 3-4; [26]), the second slave gear rotationally disposed about the slave drive (figs. 3-4; [26]), the second drive gear and second slave gear being in rotational meshing cooperation for torque transmission, the second pair of meshing gears disposed linearly adjacent to the first pair of meshing gears, each of the second drive gear and the second slave gear having teeth equally disposed thereabout (figs. 3-4); 
a dividing plate (3324, figs. 3-4; [27]) disposed between the first and second pair of meshing gears; and 
However, McGowan does not disclose the first drive gear and the first slave gear are identical; the second drive gear and the second slave gear are identical; and that the first pair of meshing gears and the second pair of meshing gears have about 3/8 of a tooth spacing relative to each other for torque transmission of scavenge oil.
However, Marsillo discloses a gear pump wherein the first drive gear (32a, figs. 3-6; col. 6, lines 8-16) and the first slave gear (30a, figs. 3-6; col. 6, lines 8-16) are identical (all rotors 30 and 32 are identical; col. 6, lines 30-33); the second drive gear (32b, figs. 3-6; col. 6, lines 8-16) and the second slave gear (30b, figs. 3-6; col. 6, lines 8-16)  are identical (all rotors 30 and 32 are identical; col. 6, lines 30-33); and that the first pair of meshing gears and the second pair of meshing gears have about 3/8 of a tooth spacing relative to each other for torque transmission of scavenge oil (wheels lobes of adjacent wheels are offset by 30 degrees, fig. 7; col. 7, lines 18-30).

(Note: From paragraph [7], [42-[44], it is determined that the 3/8 tooth spacing is an offset of adjacent rotors with respect to each other and is given by a relationship of [3/(8N)]*360 where N is number of teeth. For example, applicant discloses seven teeth on each gear wheels. The offset would be [3/(8*7)] *360 which is 19.29 degrees also disclosed in paragraph [7]. Marsillo discloses four teeth on each gear wheel (figs. 3-6). The offset therefore, would be [3/8*4]*360=33.75 degrees which is very close to 30 degrees as disclosed by Marsillo. This reads on the limitation that the tooth spacing is about 3/8 (emphasis added)).

Regarding claim 16, McGowan combined with Marsillo discloses the assembly of claim 15 8 wherein the drive shaft comprises a first keyway formed thereon and a second keyway formed longitudinally adjacent the first keyway (col. 6, lines 8-14; Marsillo), the first drive gear disposed on the first keyway and the second drive gear disposed on the second keyway such that the first and second drive gears are disposed longitudinally adjacent to each other (figs. 3-6; col. 6, lines 8-14; Marsillo), and 
wherein the first keyway of the drive shaft is angularly aligned with the apex of one tooth of the first drive gear and the second keyway of the drive shaft is angularly aligned with the apex of one tooth of the second drive gear (fig. 3, keyways are angularly aligned so that pins 34 can be inserted; col. 6, lines 8-14; Marsillo).


wherein the first keyway of the slave drive is angularly aligned with the apex of one tooth of the first slave gear and the second keyway of the slave drive is angularly aligned with the apex of one tooth of the second slave gear (fig. 3, keyways are angularly aligned so that pins 34 can be inserted; col. 6, lines 8-14; Marsillo).

Regarding claim 18, McGowan combined with Marsillo discloses the assembly of claim 17 but does not explicitly disclose that the first keyway and the second keyway of the drive shaft are angularly spaced about 19.29 degrees from each other to provide about 3/8 of a tooth spacing.
However, Marsillo discloses the angular offset between the lobes of the pumping wheels in a given rotor can vary depending upon the extent of the drive sector of each lobe (see col. 7, lines 18-20). Marsillo also discloses the angular drive sector is based on number of teeth (col. 4, lines 29-38). As such, it is clear that the tooth spacing (offset) is a result effective variable. Therefore, it would have been obvious to the one with ordinary skill in the art to have a set number of gear teeth that would result in having keyways positioning to provide an offset (angular space) of about 3/8 tooth spacing or 19.29 degrees so that no dead sectors are created between the lobes (col. 7, lines 34-35).



Regarding claim 20, McGowan combined with Marsillo discloses the assembly of claim 1 further comprising a first end plate (24, fig. 4; col. 5, lines 56-65; Marsillo) disposed on the first pair of meshing gears and an opposing second end plate (26, fig. 4; col. 5, lines 56-65; Marsillo) disposed on the second pair of meshing gears.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2016/0230620 to Bucher
US 4,106,361 to Burtis
US 2009/0148333 to Elder
All references above describe general state of art.
US 5,092,751 to Viktora discloses a split gear pimp mechanism with gear offset that can be used to reject claims similar to Marsillo.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAPINDER SINGH whose telephone number is (571)270-1774.  The examiner can normally be reached on Monday to Friday from 8:00 AM to 5:30 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Laurenzi can be reached on (571) 270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/D.S/Examiner, Art Unit 3746           

/AUDREY B. WALTER/Primary Examiner, Art Unit 3746